COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Mark D. Walker,                                 §            No. 08-20-00029-CV

                      Appellant,                 §               Appeal from the

 v.                                              §             426th District Court

 Takelya L. Walker,                              §            Of Bell County, Texas

                       Appellee.                 §              (TC# 294,292-A)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the reply brief until February 20, 2021. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S REPLY BRIEF WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that the Hon. Mark D. Walker, the Appellant, prepare the

Appellant’s reply brief and forward the same to this Court on or before February 20, 2021.

       IT IS SO ORDERED this 28th day of January, 2021.


                                     PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.